DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 21, 31 and 40 are amended. 

Response to Arguments
Applicant’s arguments filed February 4, 2022 have been fully considered and are persuasive. 35 USC 103 rejections has been withdrawn. 
Terminal Disclaimer filed February 15, 2022 regarding Patent Nos. 10,366,341 and 10,977,761 are acknowledged. Double Patenting Rejections are withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior cited art fails to disclose in the context of the claimed invention: 
The prior cited art fails to disclose in the context of the claimed invention: 
	“determining, via the computing device, a type of said message based on said feature vector
applying, via the computing device, a classifier to said message using said feature vector, said classifier being specific to said type of message;
…
	causing display, via the computing device, in association with said inbox, of an interface object in association with said message, said interface object enabling selection of said set of actions.”
	Sundelin et al. U.S. Patent Application Publication 2012/0143798 discloses an email system that analyzes messages based on extracted characteristics.   
	Amoroso et al. U.S. Patent Application Publication 2010/0153325 discloses apply a user specific classifier to inbox messages. 
	Lee et al. U.S. Patent Application Publication 8,423,577 discloses suggesting actions based on textual content of messages and generating objects to perform the suggested actions.
	The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459       

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459